DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3,5-7,9-12,18-21 allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance:
Applicants amendments have overcome the closest prior art Xiao and Taranski.
Applicants statement:
“Tarasinski is directed toward a tyre pressure regulating system including an exhaust gas turbocharger 22. Tarasinski does not teach, among other things, a vehicle having a turbocharger driven by an exhaust manifold and a compressor assembly with an electric motor where the compressor assembly supplies air to both the intake manifold and the tire inflation system. Rather, the secondary compressor 42 of Tarasinski only provides compressed air to the tire-pressure regulating system 10. For at least these reasons, Tarasinski does not teach each and every element of amended claim 1. 
Furthermore, Xiao fails to compensate for the deficiencies of Tarasinski. Xiao teaches a boosted engine system 100 where the turbocharger 13 is positioned downstream of an electric supercharger 15. Xiao also teaches that the electric supercharger 15 may be used as an on- board air pump but only if particular conditions are met, specifically, when the engine is idling so that the first compressor 110 and second compressor 114 are not spinning (Para. [0031] of Xiao). Xiao fails to teach, among other things, where the turbocharger is configured to supply air at a pressure higher than atmospheric pressure to the intake manifold of the internal combustion engine at least when the compressor assembly is supplying air to the tire inflation system. Instead, Xiao actually teaches against such an operating mode as Xiao specifically indicates  that the first compressor 110 (e.g., the electric supercharger 15) be used as an air pump in conditions where the second compressor 114 (e.g., the turbocharger 13) is not spinning. Indeed, Xiao even indicates preference that the throttle 20 be completely closed during such operations therefore completely 
is sufficient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CARL C STAUBACH/Primary Examiner, Art Unit 3747